    Case 1:09-cv-00488-LGS-HBP Document 370 Filed 01/22/19 Page 1 of 19



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                            x
SEA TRADE MARITIME CORPORATION, et al.,                     :
                                                            :        No. 09 Civ. 00488 (LGS)(HPB)
                            Plaintiffs,                     :
                                                            :
                                                            :
                -against-                                   :
                                                            :
STELIOS COUTSODONTIS, et al.,                               :
                                                            :
                        Defendants.                         :
                                                            :
                                                            :
                                                            :
                                                            :
                                                            x




PLAINTIFFS’ MEMORANDUM OF LAW IN SUPPORT OF THEIR OBJECTIONS TO
     MAGISTRATE JUDGE PITMAN’S REPORT AND RECOMMENDATION




Dated: January 22, 2019
       New York, New York
                                          BEYS LISTON & MOBARGHA LLP


                                          Nader Mobargha
                                          641 Lexington Avenue, 14th floor
                                          New York, New York 10022
                                          Telephone: (646) 755-3603
                                          Facsimile: (646) 755-5229
                                          Email: nmobargha@blmllp.com


                                          Attorneys for Plaintiffs
       Case 1:09-cv-00488-LGS-HBP Document 370 Filed 01/22/19 Page 2 of 19




                                     TABLE OF CONTENTS

PRELIMINARY STATEMENT………………………………………………………………….1

ARGUMENT……………………………………………………………………………………...3

I.      Standard of Review ……………………………………………………………………….3

II.     The Report Does Not Address How the Funds From Coutsodontis’ Appeal
        Bond Should Be Distributed…………...………………………………………………….4

III.    The Report Incorrectly Considers Coutsodontis’ New Claims and Evidence In His Reply
        In Violation of The Court’s Order ………………………………………………………..6

IV.     Sea Trade Had No “Retained Profits” Prior to 2003……………………………………...8

V.      The Report Contains a Factual Error About Sea Trade’s
        Estimate of Its Own Revenue….………………………………………………………...10

VI.     The Report Incorrectly States That The Court of Appeals Affirmed the Holding That
        Peters Had Unclean Hands………………………………………………………………11

CONCLUSION…………………………………………………………………………………..11




                                             i
     Case 1:09-cv-00488-LGS-HBP Document 370 Filed 01/22/19 Page 3 of 19




                                TABLE OF AUTHORITIES

Cases

Coutsodontis v. Sea Trade, et. al., 653956/2012……….……….……….……….……….………5

McDonaugh v. Astrue, 672 F. Supp. 2d 542 (S.D.N.Y. 2009) ……….…………………………..3

Renaissance Search Partners v. Renaissance Ltd. L.L.C., No. 2013 WL 6840109, at *1
(S.D.N.Y. Dec. 13, 2013).……….……….……….……………….................................................3

RGI Brands LLC v. Cognac Brisset-Aurige, S.A.R.L., 2013 WL 4505255 (S.D.N.Y. Aug. 23,
2013) ………..………..………..………..………..………..…………………………………...3, 4

Sea Trade Maritime Corp. v. Coutsodontis, 2018 WL 3752229 (2d. Cir. Aug. 7, 2018) ………..4

United States v. Raddatz, 447 U.S. 667, 100 S. Ct. 2406, 65 L. Ed. 2d 424 (1980) ………...........4

United States v. Snow, 462 F.3d 55 (2d Cir. 2006) ……….……….……….……………….........3



Statutes

28 U.S.C. § 636……….……….……….……………….........……….……….……….………1, 3

Federal Rules of Civil Procedure Rule 72……….……….……….……………….........………...1




                                               ii
     Case 1:09-cv-00488-LGS-HBP Document 370 Filed 01/22/19 Page 4 of 19




       Under 28 U.S.C. § 636(b)(1)(C) and the Federal Rules of Civil Procedure Rule 72(b),

Plaintiffs Sea Trade Maritime Corp. (“Sea Trade”) and George Peters (“Peters”), respectfully

submit the following objections to the Magistrate Judge’s December 7, 2018 Report (the

“Report,” cited as “R&R”).

                                PRELIMINARY STATEMENT

       Plaintiffs do not object to the Report overall or its conclusion that Defendant

Coutsodontis (“Coutsodontis”) should receive “one-half of the proceeds from the sale of the M/V

ATHENA (the “Vessel”), plus any accrued interest thereon, currently residing in escrow,” with

the balance paid to Peters. (R&R, at 40). We accept this conclusion even though the Report

recognized Peters as a creditor of Sea Trade who had paid, and incurred, millions of dollars in

expenses on its behalf. As a creditor, Peters has priority over any payments to shareholders,

including Coutsodontis.

       Nevertheless, to end the litigation, Plaintiffs will accept the Report’s conclusion that the

parties split the remaining sales proceeds of Sea Trade and make only the following objections:

   1. The Report does not address how the other funds in escrow – namely, money remaining

       from Coutsodontis’ appeal bond to secure a judgment against him by Sea Trade – should

       be distributed. Ultimately, Plaintiffs domesticated that judgment in New York (the

       “New York Judgment”). These funds are what remains from the damages that the

       Spanish Court ordered Coutsodontis to pay for his unlawful detention of Sea Trade’s

       Vessel.



       As a court of equity, this Court should order that those funds be distributed to Peters as a

                                                 1
 Case 1:09-cv-00488-LGS-HBP Document 370 Filed 01/22/19 Page 5 of 19




   shareholder or creditor of Sea Trade, since Coutsodontis should not profit in any way

   from his tortious unlawful arrest campaign.



2. Procedurally, Judge Pitman erred by not rejecting Coutsodontis’ submission of new

   claims and evidence in violation of His Honor’s own December 5, 2016 order (the

   “Order”).   As part of his reply papers, Coutsodontis impermissibly submitted a

   completely revised report and asserted a new claim for “retained earnings” of $11.678

   million when all he was permitted to do was “reply” to Plaintiffs’ Findings of Fact and

   Conclusions of Law. Although the Court did reject Coutsodontis’ claims on its merits, it

   should not have even considered them since they exceeded the permissible scope of

   Coutsodontis’ reply.



3. Contrary to Coutsodontis’ claim, Sea Trade did not earn any “retained profits” prior to

   2003. Again, the Report rejected Coutsodontis’ claim for $11.678 million in “retained

   profits” prior to 2003 because Coutsodontis was not a shareholder prior to 2003.

   However, the Court also should have found that Sea Trade’s 2003 financial statements do

   not show any “retained profits” and that these so-called “profits” primarily are the book

   value of the Vessel at some $9.1 million, which Sea Trade sold in 2009 for only $2.34

   million.



   Plaintiffs were never able to respond to Coutsodontis’ improper claim since he

   impermissibly raised it for the first time in his reply.

                                              2
      Case 1:09-cv-00488-LGS-HBP Document 370 Filed 01/22/19 Page 6 of 19




     4. The Report misstates Sea Trade’s expert’s report concerning Sea Trade’s revenues and

        mistakenly includes the sale proceeds of the Vessel in that calculation.



     5. The Report incorrectly states that the Court of Appeals affirmed the district court’s

        finding of unclean hands by Peters. The Court of Appeals held that the issue was moot.

        This error does not affect the Court’s conclusion or findings concerning Sea Trade’s

        revenues and expenses.


                                           ARGUMENT

I-      STANDARD OF REVIEW

        A district court reviewing a magistrate judge’s report and recommendation “may accept,

reject, or modify, in whole or in part, the findings or recommendations made by the magistrate

judge.” 28 U.S.C. § 636(b)(1)(C). The Court “must determine ‘de novo’ any part of the

magistrate judge’s disposition that has been properly objected to.” Fed. R. Civ. P. 72(b)(3). “To

accept those portions of the report to which no timely objection has been made, a district court

need only satisfy itself that there is no clear error on the face of the record.” Renaissance Search

Partners v. Renaissance Ltd. L.L.C., No., 2013 WL 6840109, at *1 (S.D.N.Y. Dec. 13, 2013)

(internal citation omitted). A decision is only “clearly erroneous” when the Court, upon review

of the entire record, is “left with the definite and firm conviction that a mistake has been

committed.” RGI Brands LLC v. Cognac Brisset-Aurige, S.A.R.L., 2013 WL 4505255, at *1

(S.D.N.Y. Aug. 23, 2013) (citing U.S. v. Snow, 462 F.3d 55, 72 (2d Cir. 2006) (internal quotation


                                                  3
      Case 1:09-cv-00488-LGS-HBP Document 370 Filed 01/22/19 Page 7 of 19




marks omitted).

       To invoke “de novo” review of the magistrate judge’s recommendations, a party’s

objections “must be specific and clearly aimed at particular findings in the magistrate judge's

proposal.” McDonaugh v. Astrue, 672 F. Supp.2d 542, 547 (S.D.N.Y. 2009) (internal quotation

marks omitted). De novo review of a magistrate judge’s report does not require the Court to

conduct a de novo hearing on the underlying issues. See, e.g., RGI Brands LLC v. Cognac

Brisset-Aurige, S.A.R.L., 2013 WL 4505255 at *1 (citing U.S. v. Raddatz, 447 U.S. 667, 676,

100 S. Ct. 2406, 65 L. Ed. 2d 424 (1980)). Rather, Congress intended “to permit whatever

reliance a district judge, in the exercise of sound judicial discretion, chose to place on a

magistrate's proposed findings and recommendations.” Id.

II-    THE REPORT DOES NOT ADDRESS HOW THE FUNDS FROM
       COUTSODONTIS’ APPEAL BOND SHOULD BE DISTRIBUTED

       The Report does not address and distribute the $233,085.80, plus interest, which remains

in an escrow fund, but which is separate from the escrow proceeds from the sale of the Vessel.

This amount is what remains from the appeal bond posted by Coutsodontis to secure the

domesticated New York judgment against him by Sea Trade for the wrongful detention of the

Vessel in Spain (the “Appeal Bond Escrow”). Plaintiffs object to this apparent oversight, and

ask the Court, which is sitting in equity, to award the full amount of the Appeal Bond Escrow to

Peters, as a shareholder or recognized creditor of Sea Trade. To allow Coutsodontis to profit

from the damages that he was ordered to pay would be grossly inequitable. (See R&R, at 14)

(citing Court of Appeals Opinion, Sea Trade Maritime Corp. v. Coutsodontis, supra, 2018 WL

3752229 (2d. Cir. Aug. 7, 2018) (“Once parties invoke a court’s equity jurisdiction, the court has


                                                  4
     Case 1:09-cv-00488-LGS-HBP Document 370 Filed 01/22/19 Page 8 of 19




the power to decide all relevant matters in dispute and to award complete relief, and to assure

that equity is done to all parties.”) (citations omitted).

        As background, a judgment was entered in Spain against Coutsodontis for the wrongful

detention of the Vessel in 2008. In October 2014, the New York Supreme Court recognized the

judgment for $1,092,445 (the “New York Judgment”). (See Dock Entry (“D.E.”) No. 338,

Declaration of George Peters (“Peters Decl.”), at ¶¶ 84-89, 112-114). When Coutsodontis

appealed from the New York Judgment, he posted an appeal bond in the sum of $1,174,761.45,

to stay enforcement pending appeal (the “Appeal Bond”) (See id. ¶ 88). In 2016, Sea Trade

prevailed on the appeal and had a right to collect the Appeal Bond to satisfy the New York

Judgment against Coutsodontis. (See id. at ¶ 89).

        Thereafter, Sea Trade’s former counsel, Anderson Kill P.C., which in November 2013

had obtained a consent judgment against Sea Trade in New York for $951,675.65 (inclusive of

post-judgment interest), enforced its judgment against the proceeds of the Appeal Bond in

Coutsodontis v. Sea Trade, et. al., 653956/2012 (the “State Action”) (See id. at ¶ 113). The court

in the State Action ordered that the $223,085.80 balance of the Appeal Bond be placed in escrow

with Sea Trade’s counsel (where those proceeds now reside). (See Id. at ¶ 114). In his
                                                                   1




declaration, Peters listed the Appeal Bond Escrow as an asset of Sea Trade for distribution. (See

id. at ¶ 136).

        Although the Report recognized that the New York Judgment was affirmed on appeal, it



1
  Shortly before issuance of the Report, on December 6, 2018, the court in the State Action, upon the
agreement of the parties, dismissed the action without prejudice to any positions they took in it. (See
State Action, D.E. 150).


                                                     5
       Case 1:09-cv-00488-LGS-HBP Document 370 Filed 01/22/19 Page 9 of 19




overlooked that the Appeal Bond satisfied the New York Judgement and that what remained in

the Appeal Bond Escrow needed to be distributed.

        Accordingly, Plaintiffs request the Court to order that the Appeal Bond Escrow be

distributed solely to Peters, as a shareholder or creditor of Sea Trade. To do otherwise would be
                                                                        2




unjust as it would effectively return to Coutsodontis damages he was found liable for in Spain

and New York.

III-    THE REPORT INCORRECTLY CONSIDERS COUTSODONTIS’ NEW CLAIMS
        AND EVIDENCE IN HIS REPLY IN VIOLATION OF THE COURT’S ORDER

        The Report correctly found that “Coutsodontis has failed to prove with reasonable

certainty that Sea Trade actually earned net profits or that Sea Trade had any assets beyond the

proceeds from the sale of the [Vessel]...” (R&R, 37). However, the Court should not have

considered Coutsodontis’ new claims and evidence concerning Sea Trade’s alleged profits,

which Coutsodontis raised for the first time in his reply papers over Plaintiffs’ objection and in

violation of Judge Pitman’s own Order prohibiting such submissions.

        Under the Order, Judge Pitman granted Coutsodontis’ motion to file a reply to Plaintiffs’

submission, but ordered that such reply be “strictly limited to matters raised for the first time in

plaintiff’s opposition.” (See D.E. No. 348). Coutsodontis was not permitted to “raise any new

issues.” (Id.). “[V]iolation of this limitation” would result in the Court’s “disregarding the reply

papers in their entirety.” (Id.). Coutsodontis violated the Order in his reply by including (1) a

new claim of “retained profits” of $11,678,000, which represented almost 1/3 of what he




2
  The Report found that Peters was a creditor of Sea Trade who was owed millions dollars. (R&R at 23-
25, 33-35).

                                                  6
    Case 1:09-cv-00488-LGS-HBP Document 370 Filed 01/22/19 Page 10 of 19




maintains Sea Trade earned in total “profits” and (2) a new “revised” 69-page report, dated

January 12, 2017, from its expert, Gray Page, (“Reply Report”). (See D.E. No. 350-1, Ex. A; see

also Ex. A at ¶ 16). The Reply Report changes its entire calculation of revenue and expenses by

tens of millions of dollars from its initial submission. Ms. Jean Richards (“Richards”) of

Quantum Shipping Services, Ltd., Sea Trade’s expert, never had the opportunity to respond to

the Reply Report. (See D.E. No. 337, Richards’ Expert Report) (only responding to

Coutsodontis initial submission). As a result, Plaintiffs object to Coutsodontis’ improper reply.

(See D.E. No. 351 & 353). Although the Court rejected the Reply Report on its merits, it should

have rejected it outright because it violated the Court’s own Order. (See R&R, at 15, 37-39).

       Prior to his reply, Coutsodontis’ initially submitted two reports, also prepared by Gray

Page. But Coutsodontis did not prepare these reports for use in this inquest, but rather years ago

for use in his litigation against Sea Trade, including the July 2008 unlawful arrest of the Vessel

in Spain. (See R&R 15-16). More importantly, neither of these reports considers the actual

expenses that Sea Trade had incurred. Coutsodontis’ initial reports did not consider any of the

banking, financial or other documents concerning Sea Trade’s revenues and expenses that

Plaintiffs produced to Coutsodontis in 2014. (See D.E. 338, Peter Decl. ¶¶ 4-6). Rather, the

reports are just estimates based on Gray Page’s opinion of the market conditions in the shipping

industry. Nevertheless, based on them, Coutsodontis claims that Sea Trade earned almost $36

million in profit, of which Coutsodontis claimed 50%, or $19 million. (D.E. 328, Defendant’s

Proposed Findings of Fact and Conclusions of Law, at ¶ 57).

       In their submission, Plaintiffs and their expert, Richards, showed that the astronomical

profits that Gray Page projected in its reports were grossly inaccurate and totally unsupported by

                                                 7
      Case 1:09-cv-00488-LGS-HBP Document 370 Filed 01/22/19 Page 11 of 19




Sea Trade’s actual earnings and expenses. (See D.E. 337-1, Richards Report, ¶¶ 8.1-8.9).     3




        Rather than simply reply to Richards’ arguments and Plaintiffs’ submission, Coutsodontis

had its expert, Gray Page, completely “revise” its report and change its earlier calculations of

revenue and expenses by millions of dollars – while remarkably still failing to consider all the

records produced years earlier by Plaintiffs to Coutsodontis. The Reply Report reduced Gray

Page’s initial opinion of Sea Trade’s profits by about 35%, from some $36 million to $23.4

million (excluding the $2.3 million in sale proceeds). (See D.E. 350-1, Gray Page Reply Report,
                                                       4




Annex 1, Earnings Chart). To compensate for this drastic reduction in profits, Coutsodontis

invented non-existing “retained profits.” Procedurally, Coutsodontis’ revision and outright

manipulation of the calculations contained in his earlier Gray Page reports violated the Court’s

Order, which “strictly limited to matters raised for the first time in plaintiff’s opposition.” (D.E.

348). These changes also undercut the credibility of all of the Gray Page reports.

IV-     SEA TRADE HAD NO “RETAINED PROFITS” PRIOR TO 2003




        3
          Richards showed that Coutsodontis, and his expert Gray Page, overstated revenues by
approximately $16.5 million and understated the few expenses they did consider by about almost
$8 million (See D.E. 337-1, ¶¶ 8.2-8.7; D.E. 338 at ¶ 37). Plaintiffs also presented evidence of
legal fees and expenses, interest on loans and Peters’ compensation, in the amount of
approximately $18.4 million, which Coutsodontis refused to consider in his submissions. The
Court found that these “Disputed Expenses…should be included in the calculation of Sea Trade's
profit.” (R&R 20-21, 37).
        4
          For example, the Reply Report reduced Sea Trade’s revenue by $10 million, from $53
million in the earlier Gray Page reports to $43 million in the Reply Report. (Cf. D.E. 337-1, ¶¶
5.29 & 8.2 with R&R at 16). Even the lower revenue figure, however, was grossly exaggerated
as it exceeded the amounts shown by bank records and financials by millions of dollars. See
D.E. 338 ¶¶ 25, 27; D.E., ¶ 5.28). Among the many changes made in the Reply Report, Gray
Page also revised its own earlier calculation of OPEX (i.e., daily operating expenses) and
lowered it by some $3 million. (Cf. D.E. 337-1, ¶ 7.2 with R&R, 17).
                                                  8
    Case 1:09-cv-00488-LGS-HBP Document 370 Filed 01/22/19 Page 12 of 19




       In addition to procedurally violating the Court’s Order, Coutsodontis’ new claim for

$11.678 million profits based on Sea Trade’s alleged “retained earnings” from 1992-2002 is just

plain wrong and shows a complete misunderstanding of basic accounting. Coutsodontis

intentionally disregarded accounting principles and inserted this new figure simply to increase

the profits to which he claimed he is entitled.
                                              5




       In his Report, Judge Pitman considers and rejects Coutsodontis’ claim for these “retained

profits” because Coutsodontis has no valid claim to them. (R&R, at 27-28)(Coutsodontis’ claim

“was inconsistent with the scope of equitable relief ordered….To permit Coutsodontis to recover

amounts earned by Sea Trade when he was not a Sea Trade shareholder would result in an

inequitable windfall in his favor.”). That is because Coutsodontis is not entitled to Sea Trade’s

profits or earnings prior to his becoming a shareholder in 2003. (R&R, 16, 27-28). Plaintiffs

agree with Judge Pitman’s reasoning and conclusion on this issue. However, Plaintiffs have two

additional objections to Coutsodontis’ claim which the Report did not recognize explicitly.

       First, the Court should have rejected this “new” claim in Coutsodontis’ Reply Report

because it violated the Court’s December 5, 2016 Order. Due to this violation, Plaintiffs never

had the opportunity to refute this claim.

       Second, the Report should have found that Sea Trade did not earn or retain $11,678,000

in “profits.” (R&R., 16). The error stems from the inclusion by Sea Trade’s managers of the




       5
         Incredibly, the Reply Report’s conclusion is that Coutsodontis is entitled to $19 million
in profit, the same figure as Gray Page’s initial reports, even though the calculations and claims
in each are radically different.



                                                  9
     Case 1:09-cv-00488-LGS-HBP Document 370 Filed 01/22/19 Page 13 of 19




Vessel’s 1992 purchase price (or book value) of $9,100,000 million in the item labeled

“Reinvested Earnings” in Sea Trade’s 2003 “Statement of Cash Flows.” (See Appendix A to this

Memorandum, at 1).    6




        The Vessel is listed as an asset at its 1992 purchase price of $9,100,000 in the Statement

of Cash Flows. That figure is then added to its current assets, from which current liabilities in

turn are deducted. (See id.). The total amount left is $11,678, labeled as “Reinvested Earnings.”

(See id.; see also id. at 3 (same figure appears in the “Statement of Income and Reinvested

Earnings For The Year Ended December 31, 2003,” upon which Coutsodontis relied (See R&R,

at 16)). Thus, the majority of the “Reinvested Earnings” is the book value of the ship – namely,

the price at which Sea Trade purchased the vessel a decade earlier.

        Coutsodontis and his expert deliberately mislabeled that amount as “retained profits.” As

Coutsodontis knows, in January 2009, Sea Trade sold the Vessel for $2.34 million. (R&R, 11).

Any so-called “retained earnings” Sea Trade had in 2003 no longer exists as the Vessel was sold

at a loss (i.e., $2.34 million). Consequently, the amount that Sea Trade paid for the Vessel in

1992 (i.e., $9.1 million) is irrelevant and cannot be “profit.” The only relevant figure – or

“profit” – is the $2.34 million that Sea Trade earned from the sale of the Vessel. Those proceeds

sit in escrow and Judge Pitman recommended that Coutsodontis receive half of them. As such,

the Court should disregard Coutsodontis’ “double counting” – counting both the book value of

the Vessel in 1992 when Sea Trade purchased it and the proceeds from the sale of the Vessel in




        6
         For the Court’s ease, Plaintiffs attach a copy of the two financial statements as Appendix A.
These financial statements are in evidence as Exhibit 4 to the Peters Declaration. (See D.E. 338-4).


                                                    10
      Case 1:09-cv-00488-LGS-HBP Document 370 Filed 01/22/19 Page 14 of 19




2009 when Sea Trade sold it – in his calculation of Sea Trade’s profits.

V-      THE REPORT CONTAINS A FACTUAL ERROR ABOUT SEA TRADE’S
        ESTIMATE OF ITS OWN REVENUE________________________________

        The Report incorrectly states that Richards estimates the revenue earned was

$35,236.904.24, inclusive of the ship sale proceeds. (See R&R, at 19). However, in her report,

Richards estimates the net revenue of the Vessel to be $36,687,740, exclusive of the ship sale

proceeds. (See D.E. 337-1, ¶ 5.28; D.E. 338, ¶¶ 25, 27, 29, 135).

VI.     THE REPORT INCORRECTLY STATES THAT THE COURT OF APPEALS
        AFFIRMED THE HOLDING THAT PETERS HAD UNCLEAN HANDS

        Finally, contrary to the Report’s finding, the Court of Appeals did not “affirm [] district

court’s holdings that Peters had unclean hands...” (R& R, at 14).

        Rather, the Court of Appeals held that “[i]nsofar Peters challenges the unclean hands

finding…we reject the argument as moot.” (16-3291, D.E. 184-1, Court of Appeals Opinion., at

11)(emphasis added). The Court of Appeals did “not reach the district court’s unclean hands

determination as to Peters because [it] conclude[d] that Peters failed in the first instance to prove

his breach of fiduciary duty claim against Coutsodontis, without which there is no basis for

equitable relief.” (Id. at 8). Simply put, Coutsodontis’ affirmative defense of unclean hands was

no longer an issue in the litigation since the Court of Appeals did not find that Coutsodontis

breached his fiduciary duty in the first place.

                                          CONCLUSION

        For all the foregoing reasons, Plaintiffs respectfully request that the Court adopt the

Report’s conclusion and all of its findings except those to which Plaintiffs objects. Specifically,

Plaintiffs request that the Court find the following:

                                                  11
   Case 1:09-cv-00488-LGS-HBP Document 370 Filed 01/22/19 Page 15 of 19




      (1)   The Appeal Bond Escrow of $233,085.80, and any accrued interest, should be

            distributed to Peters as a shareholder or creditor of Sea Trade;

      (2)   Coutsodontis’ revised Reply Report should be rejected;

      (3)   Sea Trade had no “retained profits” prior to 2003;

      (4)   the net revenue of the Vessel in Richards’ Report is $36,687,740, exclusive of the

            ship sale proceeds; and

      (5)   the Court of Appeals did not affirm the district court’s finding that Peters acted

            with unclean hands, but instead found that the issue was moot.



Dated: January 22, 2019
       New York, New York

                                         BEYS LISTON & MOBARGHA LLP

                                         By: __________/s/______________
                                                Nader Mobargha, Esq.


                                         641 Lexington Avenue, 14th Floor
                                         New York, New York 10022
                                         Telephone: (646) 755-3603
                                         Facsimile: (646) 755-5229
                                         Email: nmobargha@blmllp.com

                                         Attorneys for Plaintiffs Sea Trade Maritime
                                         Corporation and George Peters




                                             12
Case 1:09-cv-00488-LGS-HBP Document 370 Filed 01/22/19 Page 16 of 19




            APPENDIX A
Case 1:09-cv-00488-LGS-HBP Document 370 Filed 01/22/19 Page 17 of 19




                            SEA TRADE MARITIME .CORI?.

                                    M/V 'ATHENA'

                             STATEMENTOF CASH FLOWS
                       FOR THE YEAR ENDEDDECEMBER31, 2003

                                       -$000-


                                                2002        2003

                  ASSETS                        9100        9100

                  CURRENTASSETS
      INCREASED   CASH                           327         726       <399>
      DECREASED   INVENTORIES                     57          46          ll
      DECREASED   P:REPAID EXPENSES              488          92         396
      DECREASED   A/C'S RECEIVABLES             3464        3258         206


                  LIABILITIES

                CUJU!.ENT
                        LIABILITIES
      INCREASED A/C'S PAYABLES                    505        578          73
      INCREASED PROVISION FOR EXPENSES             63         92          29
      DECREASED LOAN PAYABLE                     1190                  <1190>


                  REINVESTED~INGS               11678     12552          874


                  NET INCOME FOR 'l'HE YEAR END                          874
Case 1:09-cv-00488-LGS-HBP Document 370 Filed 01/22/19 Page 18 of 19




                            SEA TRADE MARITIME CORP.
                                   M/V 'ATHENA'

                     STATEMENTOF INCOMEAND REINVESTED EABNINGS
                        FOR THE YEAR ENDEDDECEMBER31, 2003

                                       -$000-



     REVENUES

     REVENUES                              3988
     VO!AGE EXPENSES                        116
     NET VO!AGE REVENUES                   3872
     OTHER INCOME                           196

                '?OTAL INCOME              4068



     OPERATING EXPENSES

     CREWCOSTS                              944
     STORES AND SPARES                      247
     INSURANCE                              229
     REPAIRS AND MAINTENANCE                357
     GENERALAND ADMINIS~RATXVEEXPNS        1387
     INTEREST EXPENSES                        30

            TOTAL OPERA~ING EXPENSES       3194


     NET INCOMEFROMOPERATIONOF SHIP             874


     R/EARNINGBEGINNINGOF PERIOD          11678
     R/J!!ARNINGSEND OF PERIOD            12552
             Case 1:09-cv-00488-LGS-HBP Document 370 Filed 01/22/19 Page 19 of 19




BYZANTINE                                                               Trial Balance for the Period From 31/12/2002 To 31/12/2003

 Vessel: 99 ATHENA
                                                     B.ei:innin~of Perio,d , .                              .   . Period Changes                  End of Period
'Code ,;AccountName                   Currency.   L.C Balance USO Bal~nce. ·                                L.C Balance USO     Balance·     L.C Balance: USD Balance.

t-    FIXED ANO NON CURRENT ASSETS
11-   VESSELAT COST
1101 BILLOFSALE                       00 USD              0,00                                      ?,.oo   9,100.000,00    9. I00.000,00    9.100,000,00   9.100.000.00
                                                                                                                                                            9.100,000,00
                                                                  .• .::=~       ~~~=2~~~                                  , 9.1~0:~~0
                                                                                                                                     1 ~0

                                                                                                                            9.I_00.~~~90                    ?J00,000,00
                                                                      ·.'••·~      ··-•=?!~~
l-    CASH AND BANKACCOUNTS
25- BANK~o~Ei,ss ACCOu.?-l!.)
                           _ .- ...
250! M&TBANK                          00 USD              0,00                                      0,00      551.949,56      551.949,56       551.949,56    551.949,56
2502 ASPISBANK                        00 USO              0,00        .._.,_ ...o;oo                          174.175,26      \14.f?Sil6       174.175,26    174.175,26
                                                                                                                         ... , "?2?:1~4,82                   726.124,82
                                                                 .,;.=;;,~~~~~-
                                                                 •~JI:';::<     ·',,'l'J/:t~':.U~
                                                                                                                                   J.~,~2
                                                                                                                           .....,B_6.                        726.124,82
